ORDER
PER CURIAM:
On January 29, 2008, the Court issued a panel decision in the above-captioned appeal, affirming the Board of Veterans’ Appeals (Board) decision that denied the appellant VA service connection for heart disease and a thyroid disability. See Robinson v. Mansfield, 21 Vet.App. 545 (2008). Prior to the issuance of Robinson, two judges requested full-Court consideration. See Court’s Internal Operating Procedures ¶ V(b)(5).
*382Upon consideration of the foregoing, and there being no majority in favor of the request for full-Court consideration, it is
ORDERED that full-Court consideration is DENIED.